Case 1:21-cv-22280-BB Document 16 Entered on FLSD Docket 08/17/2021 Page 1 of 18




                                                        UNITED STATES DISTRICT
                                                        COURT SOUTHERN DISTRICT OF
                                                        FLORIDA,


       EMIN GÜN SIRER,                                  CASE NO.: 21-cv-22280
       Plaintiff,
       v.

       EMRE AKSOY,
             Defendant.


              DEFENDANT’S MOTION TO DISMISS FOR FAILURE TO STATE A

            CLAIM, LACK OF STANDING, AND JURISDICTIONAL ISSUES


       1.       Defendant, EMRE AKSOY, by and through the undersigned counsel, hereby

  moves This Honorable Court to enter an order dismissing this matter pursuant to Rule 12(b),

  Fed R. Civ. Proc. For failure to state a claim upon which relief may be granted. And in support

  thereof would show:

                         LEGAL STANDARD ON MOTION TO DISMISS

       2.       Defendant's Motion to Dismiss alleges that the Complaint fails federal pleading

  standards and should be dismissed, under Rule 12 of the Federal Rules of Civil Procedure,

  for failure to state a claim upon which relief can be granted.

       3.       Rule 8 requires that a complaint include a "short and plain statement"

  demonstrating that the claimant is entitled to relief. Fed R. Civ. P. 8. To survive a Rule

  12(b)(6) motion, a complaint must include "enough facts to state a claim to relief that is

  plausible on its face," Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). "A claim has facial

  plausibility when the plaintiff pleads factual content that allows the court to draw the

  reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal,




                                                 1
Case 1:21-cv-22280-BB Document 16 Entered on FLSD Docket 08/17/2021 Page 2 of 18




  556 U.S. 662, 663 (2009). As a corollary, allegations absent supporting facts are not entitled

  to this presumption of veracity. Id. at 681.

       4.        When evaluating a motion to dismiss, the Court must take all of the well-pled

  factual allegations as true. Id. at 664. However, "threadbare recitals of the elements of a cause

  of action, supported by mere conclusory statements, do not suffice." Id. at 663. And, the

  Court's duty to accept the factual allegations in the complaint as true does not require it to

  ignore specific factual details "in favor of general or conclusory allegations." Griffin Indus., Inc.

  v. Irvin, 496 F.3d 1189, 1205-06 (11th Cir. 2007). The Court must dismiss a complaint that

  does not present a plausible claim demonstrating entitlement to relief.

                                        ANALYSIS OF COUNT I

       5.        Since Plaintiff avails himself to the public, Plaintiff should be considered a

  public person for the purposes of this action. Florida law is well settled that it’s in the best

  interest of free speech and public policy for the general public to feel comfortable discussing

  issues of the most influential people out there, and those heavily impacting the way we think,

  vote, and ultimately, live. For a public person subject to defamation to succeed in their claim,

  they are required to prove the defendant(s) published or made the statement with actual

  malice – knowledge the statement was false, or with reckless disregard for its veracity.

  Plaintiffs who possess fame in a community and are always a public figure. Saro Corp. v.

  Waterman Broadcasting Corp., 595 So. 2d 87, 89 (Fla. Dist. Ct. App. 2d Dist. 1992).

       6.        In order for Plaintiff to broach a “plain statement of claim,” they must

  demonstrate actual malice on the part of the Defendant. Smith v. Russell, 456 So. 2d 462, 464

  (Fla. 1984). In cases concerning statements of opinion regarding public officials and public

  figures, the legal standard requires Plaintiff to demonstrate that Defendant had knowledge of




                                                   2
Case 1:21-cv-22280-BB Document 16 Entered on FLSD Docket 08/17/2021 Page 3 of 18




  falsity or reckless disregard for the truth – also known as actual malice. Florida Medical Center,

  Inc. v. New York Post Co., 568 So. 2d 454, 458 (Fla. Dist. Ct. App. 4th Dist. 1990). Whereas

  the complaint fails to even allege such claims it is facially deficient and fails to establish a

  Prima Facia case. This is supported by a U.S. Supreme Court Decision in 1974, which

  required the proving of actual malice by a private plaintiff against a media defendant in the

  case of “public or general concern.” Rosenbloom v. Metromedia, Inc., 403 U.S. 29, 91 S.Ct. 1811,

  29 L.Ed.2d 296 (1971).

       7.        In conjunction with the greater protection afforded to persons speaking and

  publishing openly about public figures, typically, statements of public concern are granted

  greater protection from liability for defamation. Issues of public concern enjoy greater

  protection due to the promotion of an informed society. Without such protections, journalists,

  media outlets, and even regular citizens would be unduly censored and less-informed. Florida

  defines ‘public concern’ in the context of the First Amendment, to mean matters “relating to

  any matter of political, social, or other social concern to the community, or when it is a subject

  of legitimate news interest; that is, a subject of general interest and of value and concern to

  the public.” Gawker Media, LLC v. Bollea, 129 So. 3d 1196, 1200 (Fla. Dist. Ct. App. 2d Dist.

  2014).

       8.        Statements will be considered “pure opinion” if they “set forth, in the article,

  the facts on which the opinion is based or when the parties to the communication are aware

  of the facts or assume their existence and the opinion is clearly based on those facts.” Smith v.

  Taylor County Pub. Co., 443 So. 2d 1042, 1047 (Fla. Dist. Ct. App. 1st Dist. 1983).

       9.        When concerning public officials, the burden of proof is placed on the public

  official themselves to prove – by clear and convincing evidence – that the statement is false.




                                                 3
Case 1:21-cv-22280-BB Document 16 Entered on FLSD Docket 08/17/2021 Page 4 of 18




  Zorc v. Jordan, 765 So. 2d 768, 771 (Fla. Dist. Ct. App. 4th Dist. 2000). The single count

  complaint only purports fiat towards the veracity of the claims that it makes and provides

  inadequate conclusory statements to support a claim for damages.

       10.      The fourth element essential for bringing an actionable defamation claim is

  damages, and in Florida, the law requires the plaintiff to have suffered actual damages. In

  defamation law, the harm and effect of the alleged defamatory statement(s) on a person’s

  reputation are typically quantified in the form of damages – compensation that is usually

  monetary and meant to act as a deterrent or punishment for one’s injury and loss.

       11.      The Florida Supreme Court stated that libel per se only exists in the modern

  era as a “useful shorthand” for defamatory words. Mid-Florida Television Corp. v. Boyles, 467

  So. 2d 282, 283 (Fla. 1985). Subsequently, such statements and ruling have been interpreted

  to mean that “a media defendant must nevertheless plead and prove actual injury.” Edelstein

  v. WFTV, Inc., 798 So. 2d 797, 798 (Fla. Dist. Ct. App. 4th Dist. 2001). Whereas the complaint

  fails to allege any quantifiable damage and or injury without any rational nexus between the

  alleged injury in connection with the speech of the Defendant the Plaintiff has not met his

  burden for a plain statement of claim.

       12.      Punitive damages are also known as punishment damages – meant as a

  deterrent for oftentimes extremely egregious actions by the defendant. They may also be

  referred to as “exemplary damages,” and in order to recover punitive damages in a defamation

  action in Florida, plaintiffs must plead and prove common law or express malice. Hunt v.

  Liberty Lobby, 720 F.2d 631, 650 (11th Cir. Fla. 1983). The complaint doesn’t even broach

  either of these standards and therefore fails to state a claim upon which relief can be granted.




                                                4
Case 1:21-cv-22280-BB Document 16 Entered on FLSD Docket 08/17/2021 Page 5 of 18




       13.      Express malice may be proven by either showing the actual publication, or

  other evidence which demonstrates the defendant’s feelings towards the plaintiff. Id at 651.

       14.      For matters of public concern, the Florida Supreme Court has established

  stricter standards needed for recovering punitive damages – and requires plaintiffs to prove

  malice by a preponderance of the evidence (that it was more likely than not the defendant

  communicated a defamatory statement with malice). Additionally, plaintiffs must also prove

  that the defendant “knew the statement was false or had serious doubts as to its truth,” this

  time by clear and convincing evidence. In re Std. Jury Instructions in Civil Cases — Report

  No. 09-01 (Reorganization of the Civil Jury Instructions), 35 So. 3d 666, 732 (Fla. 2010).

       15.      Actual damages are sought when a plaintiff experiences real and actual harm,

  injury, or loss due to slanderous, libelous, and otherwise defamatory communications. They

  are commonly referred to as “compensatory damages,” and in order for a Florida plaintiff to

  recover them, they must plead and prove actual damages. Am. Airlines, Inc. v. Geddes, 960

  So. 2d 830, 833 (Fla. Dist. Ct. App. 3d Dist. 2007).

       16.      The required elements to substantiate a linear path in fact or in law are facially

  deficient in the complaint.

       WHEREFORE, Defendant, Emre Aksoy, respectfully requests that this Court enter an

       order dismissing this action with prejudice and awarding Defendant prevailing party

       costs and fees as allowable under Florida law and any and all other relief the Court

       deems appropriate.

                       FAILURE TO JOIN AN INDISPENSABLE PARTY

       17.      Under Rule 19(a), the court asks whether Guidant is a “person to be joined if

  feasible,” i.e. whether it is a “necessary party” to the litigation. A party is deemed necessary




                                                5
Case 1:21-cv-22280-BB Document 16 Entered on FLSD Docket 08/17/2021 Page 6 of 18




  under Rule 19(a) (1) if: (1) its absence will prevent the court from granting complete relief to

  the existing parties, or (2) the party claims an interest relating to the subject matter of the

  action and its absence in the litigation may (i) as a practical matter impair or impede its ability

  to protect that interest, or (ii) leave any of the persons already parties subject to a substantial

  risk of incurring double, multiple or otherwise inconsistent obligations by reason of the

  claimed interest. See Fed. R. Civ. P. 19(a) (1); 7 Charles A. Wright, Arthur R. Miller & Mary

  K. Kane, Federal Practice and Procedure Section §1604 (2 ed 1997). If the court concludes

  that the Plaintiffs company is a necessary party under Rule 19(a) (1), then it must order its

  joinder, if feasible. Fed. R. Civ. P. 19 (a) (2). If the court concludes that the company is a

  necessary party, but that its joinder is not feasible, then under Rule 19(b) it must then

  determine whether, “in equity and good conscience,” the action should proceed among the

  existing parties without it or be dismissed. Fed. R. Civ. P. 19(b). Enza Inc. v. We the People,

  Inc., 838 F. Supp. 975, 977 (E.D. Pa. 1993).

       18.       The court must consider whether the Plaintiffs company will have an adequate

  forum if the action is dismissed. Provident, 390 U.S. at 109, 88 S. Ct. at 738. This is in concert

  with the jurisdictional claims below that an action on these very merits is already in process

  in Turkey and since Defendant lacks the required contacts with the forum state the Plaintiff

  and indispensable third party have already availed themselves to the jurisdiction of Turkish

  Courts. As such, not only is dismissal appropriate but dismissal with prejudice. Failure to do

  so presents the possibility for international law issues that are far beyond the intent and scope

  of any and all treaties and agreements between the United States and the nation of Turkey.

       19.       Based on the foregoing, the Plaintiffs company, Ava Labs, is both a necessary

  and indispensable party to this action. Accordingly, the court should grant the defendant’s




                                                  6
Case 1:21-cv-22280-BB Document 16 Entered on FLSD Docket 08/17/2021 Page 7 of 18




  motion to dismiss the action for failure to join an indispensable party under Rule 19(b),

  making it unnecessary for the court to reach the defendant’s alternative challenges to the

  sufficiency of allegations of the complaint.

                              LACK OF PERSONAL JURISDICTION

       20.       The Complaint is subject to dismissal for pleading defects. However, the

  arguments based on the jurisdictional allegations in the Complaint, this court lacks personal

  jurisdiction over the Defendant.

                                         LEGAL STANDARD


       21.       “A plaintiff seeking to establish personal jurisdiction over a nonresident

  defendant ‘bears the initial burden of alleging in the complaint sufficient facts to make out a

  prima facie case of jurisdiction.’” Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1350

  (11th Cir. 2013) (quoting United Techs. Corp. v. Mazer, 556 F.3d 1260, 1274 (11th Cir. 2009)).

  When a defendant submits evidence in support of its challenge to personal jurisdiction,

  “the burden traditionally shifts back to the plaintiff to produce evidence supporting

  jurisdiction.” Id. (quoting Madara v. Hall, 916 F.2d 1510, 1514 (11th Cir. 1990)). “Where the

  plaintiff’s complaint and supporting evidence conflict with the defendant’s affidavits, the

  court must construe all reasonable inferences in favor of the plaintiff,” Diamond Crystal

  Brands, Inc. v. Food Movers Int’l, Inc., 593 F.3d 1249, 1257 (11th Cir. 2010) (citation

  omitted), and still must “accept thefacts alleged in the complaint as true, to the extent they

  are uncontroverted by the defendant’s affidavits.” Madara, 916 F.2d at 1514 (11th Cir. 1990).

       22.       A federal court sitting in diversity undertakes a two-step inquiry in determining

  whether personal jurisdiction over a nonresident defendant exists. First, the court must




                                                 7
Case 1:21-cv-22280-BB Document 16 Entered on FLSD Docket 08/17/2021 Page 8 of 18




  determine whether the exercise of jurisdiction is appropriate under Florida’s long-arm statute.

  Second, the court must determine whether personal jurisdiction over the defendant violates

  the Due Process Clause of the Fourteenth Amendment to the United States Constitution.

  Mutual Serv. Ins. Co. v. Frit Indus., Inc., 358 F.3d 1312, 1319 (11th Cir. 2004).


                                  FLORIDA LONG ARM STATUTE

       23.       Plaintiffs allege that the Court has jurisdiction over Defendants under

  Florida’s long-arm statute. The long-arm statute provides, in pertinent part:

       24.      (1)(a) A person, whether or not a citizen or resident of this state, who
  personally or through an agent does any of the acts enumerated in this subsection
  thereby submits himself or herself . . . to the jurisdiction of the courts of this state for
  any cause of action arising from any of the following acts:


       25.      Operating, conducting, engaging in, or carrying on a business or
  business venture in this state or having an office or agency in this state [or]


        26.       Committing a tortious act in this state.
        27.       A defendant who is engaged in substantial and not isolated activity
  within this state, whether such activity is wholly interstate, intrastate, or otherwise,
  is subject to the jurisdiction of the courts of this state, whether or not the claim arises
  from that activity.

       28.        Fla. Stat. §§ 48.193(1)(a)(1)–(2), 48.193(2). Plaintiffs contend that
  jurisdiction is proper under all of these provisions. Defendant addresses each in turn.


                     GENERAL JURISDICTION UNDER SECTION 48.193(2)

       29.       The reach of the general jurisdiction provision of the Florida long-arm statute

  is co- extensive with the limits of the Due Process Clause, so the Court need only ascertain

  whether its exercise of jurisdiction over the Defendants “would exceed constitutional

  bounds.” Carmouche v Tamborlee Mgmt., Inc., 789 F.3d 1201, 1204 (11th Cir. 2015) (quoting

  Fraser v. Smith, 594 F.3d 842, 846 (11th Cir. 2010)). The Due Process clause permits personal


                                                   8
Case 1:21-cv-22280-BB Document 16 Entered on FLSD Docket 08/17/2021 Page 9 of 18




  jurisdiction so long as the nonresident defendant has certain minimum contacts with the

  forum such that maintenance of the suit does not offend “traditional notions of fair play and

  substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting Milliken

  v. Meyer, 311 U.S. 457, 463 (1940)). Here the Defendant had traveled to Miami on vacation.

  He didn’t conduct any business and the alleged act did not occur within the state of Florida.

                           CONDUCTING BUSINESS § 48.193(1)(A)(1)


       30.       “To establish that a defendant is ‘conducting’ or ‘carrying on a business for

  the purposes of Fla. Stat. § 48.193(1)(a)(1), ‘the activities of the defendant must be

  considered collectively and show a general course of business activity in the state for

  pecuniary benefit.’” Melgarejo v. Pycsa Panama, S.A., 537 F. App’x 852, 860 (11th Cir. 2013)

  (per curiam) (quoting Future Tech. Today, Inc. v. OSF Healthcare Sys., 218 F.3d 1247, 1249

  (11th Cir. 2000)). In determining whether Defendants’ activities “show a general course of

  business activity,” the Court considers “(1) the presence and operation of an office in

  Florida, (2) the possession and maintenance of a license to do business in Florida, (3) the

  number of Florida clients served, and (4) the percentage of overall revenue gleaned from

  Florida clients.” Id. (quoting Horizon Aggressive Growth, L.P. v. Rothstein– Kass, P.A., 421 F.3d

  1162, 1167 (11th Cir. 2005) (internal quotation marks omitted)). Another relevant factor is

  a defendant’s marketing and advertising in Florida. See Carmel & Co. v. Silverfish, LLC, No.

  12-21328, 2013 WL 1177857, at *3 (S.D. Fla. Mar. 21, 2013) (citing Sculptchair, Inc. v.

  Century Arts, Ltd., 94 F.3d 623, 627 (11th Cir. 1996)).

       31.       In the preparation and execution of Defendants' Miami vacation, he obtained

  a B1 Visa passport. Defendant has never had and does not presently have a work visa for the

  United States. Nor did Defendant engage anyone in the Commonwealth of Florida in any


                                                 9
Case 1:21-cv-22280-BB Document 16 Entered on FLSD Docket 08/17/2021 Page 10 of 18




  business transaction for pecuniary benefit. These required elements to the complaint aren’t

  even alleged and as such fails to state a claim for which relief can be granted.

       32.      As previously stated, the record does not show a general course of business

  activity by Defendants in Florida. It is undisputed by all parties that Defendants do not have

  an office in Florida, do not possess or maintain a license to do business in Florida, and does

  not engage in marketing or advertising in Florida. Furthermore, Plaintiffs do not specifically

  allege how many customers, or the total percentage of sales derived from Florida, but rather,

  Plaintiffs allege only that Defendants mere physical presence substantiates transacting

  business. As a result, the Court neither knows the exact or approximate number of Florida

  clients allegedly targeted by Defendants, nor the exact or approximate percentage of

  Defendants’ gross sales derived from Florida sales. Accordingly, based on the factors

  relevant to a determination of jurisdiction under section 48.193(1)(a)(1), the record does not

  support a finding that Defendant was engaged in a general course of business activity in

  Florida. See Alternate Energy Corp. v. Redstone, 328 F. Supp. 2d 1379, 1383 (S.D. Fla. 2004)

  (finding that selling subscriptions to an internet site to an unknown, relatively small number

  of Florida residents does not constitute carrying on a business in Florida under section

  48.193(1)(a)(1)).

       33.      Furthermore, the alleged Youtube video was only shown to a limited private

  audience of subscribers and none of those were in the state of Florida.

                                            DUE PROCESS

       34.      Assuming that Plaintiff has satisfied the long-arm statute requirement,

  Plaintiffs now must establish that jurisdiction over Defendants comports with the Due

  Process Clause of the Fourteenth Amendment:



                                                10
Case 1:21-cv-22280-BB Document 16 Entered on FLSD Docket 08/17/2021 Page 11 of 18




       35.       In specific personal jurisdiction cases, we apply the three-part due process test,

  which examines: (1) whether the plaintiff’s claims “arise out of or relate to” at least one of

  the defendant’s contacts within the forum; (2) whether the nonresident defendant

  “purposefully availed” himself of the privilege of conducting activities within the forum

  state, thus invoking the benefit of the forum state’s laws; and (3) whether the exercise of

  personal jurisdiction comports with “traditional notions of fair play and substantial justice.”

       36.       Louis Vuitton, 736 F.3d at 1355 (citations omitted). The plaintiff must establish

  the first two prongs, and if it does so, “a defendant must make a ‘compelling case’ that the

  exercise of jurisdiction would violate traditional notions of fair play and substantial justice.”

  Id. (quoting Diamond Crystal Brands, 593 F.3d at 1267).

       37.       In the case at bar the only thing “Florida” about it is that Mr. Sirer is affiliated

  with a company and Mr. Aksoy came here on vacation once. This is hardly up to muster for

  jurisdictional purposes. This isn’t even alleged in the pleading.

                             “ARISING OUT OF” OR RELATEDNESS

       38.       Under the specific jurisdiction calculus, a plaintiff’s claim “must arise out of

  or relate to at least one of the defendant’s contacts with the forum.” Id. (citing Fraser, 594

  F.3d at 850) (internal quotation marks omitted). The inquiry for purposes of specific

  jurisdiction must focus on the direct causal relationship between the defendant, the forum,

  and the litigation. Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 (1984).

  “[A] relationship among the defendant, the forum, and the litigation is the essential

  foundation of in personam jurisdiction….” Id. (internal quotation marks omitted).

       39.       In the instant case, Plaintiffs’ claims arose out of the Defendants’ contacts

  with Florida via the internet. Although the internet has an international reach, it is accessible




                                                  11
Case 1:21-cv-22280-BB Document 16 Entered on FLSD Docket 08/17/2021 Page 12 of 18




  in Florida and used by Florida consumers to consume content. Defendants used the internet

  to sell and distribute investment advice, in doing so, Defendant doesn’t gain any pecuniary

  benefit from Florida customers. The video at the heart of the complaint was only shown to

  a limited number of non-Floridians. Thus, the first requirement is not satisfied because there

  is not a direct causal relationship between Defendants, Florida, and Plaintiffs’ defamation

  claims. See Louis Vuitton, 736 F.3d at 1356.

                                    PURPOSEFUL AVAILMENT

       40.      Under the traditional purposeful availment analysis, a plaintiff must

  demonstrate that the defendants purposely availed themselves of the privilege of doing

  business in the forum state. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474-75 (1985).

  Specifically, the Court assesses the nonresident’s contacts with the forum state and asks

  whether those contacts: “ are related to the plaintiff’s cause of action; involve some act by

  which the defendant purposefully availed himself of the privileges of doing business within

  the forum; and are such that the defendant should reasonably anticipate being hauled into

  court in the forum.” Louis Vuitton, 736 F.3d at 1357 (citing U.S. Sec. &. Exch. Comm.. v.

  Carrillo, 115 F.3d 1540, 1542 (11th Cir. 1997)).

       41.      Traditional jurisdictional analyses are not upended simply because a case

  involves technology that facilitates a party’s reach across state lines. Rather, the Court must

  apply the same factors it applies in all cases to determine personal jurisdiction. Indeed, the

  use of an online market, as opposed to a brick and mortar store, does not create a “virtual

  moat” around the defendant, preventing jurisdiction except where the defendant is

  incorporated or has offices. Boschetto v. Hansing, 539 F.3d 1011, 1019 (9th Cir. 2008).

  “[I]nternet forums such as eBay expand the seller's market literally to the world and sellers



                                                 12
Case 1:21-cv-22280-BB Document 16 Entered on FLSD Docket 08/17/2021 Page 13 of 18




  know that and avail themselves of the benefits of this greatly expanded marketplace Sellers

  cannot expect to avail themselves of the benefits of the internet-created world market that

  they purposefully exploit and profit from without accepting the concomitant legal

  responsibilities that such an expanded market may bring with it.” Dedvukaj v. Maloney, 447

  F. Supp. 2d 813, 820 (E.D. Mich. 2006).

       42.      Courts have declined to exert jurisdiction over defendants who engage in

  “one-shot affairs” through the internet, noting that such defendants do not assume any

  continuing obligations, and thus are not engaged in any substantial business in the forum

  state. See Boschetto, 539 F.3d at 1017-18 (finding no purposeful availment because

  defendant’s one EBay auction sale was not part of a broader e-commerce activity—the

  product was only temporarily advertised and the listing closed once the item was sold—

  rather, the defendant’s contact with the forum was extinguished once the product was

  purchased); see also Dynamic Software Services v. Cyberbest Tech., Inc., No. 13-04217, 2014 WL

  3373924, at *8 (N.D. Ca. July 9, 2014).

       43.      Here, Defendants marketed and sold investment advice through the internet,

  and received no pecuniary benefit from Florida customers. The Youtube video in question

  was never viewed by anyone in the State of Florida. Such conduct is not sufficient to the

  purposeful availment requirement. See EnviroCare Tech., LLC v. Simanovsky, No. 11-3458,

  2012 WL 2001443, at * 4 (E.D.N.Y. June 4, 2012) (finding that the sale and shipment of

  three products through Amazon to the forum state is sufficient to satisfy due process’s

  “minimum contacts” inquiry); Chloe v. Queen Bee of Beverly Hills, LLC, 616 F.3d 158, 171 (2nd

  Cir. 2010) (finding purposeful availment when the defendant offered his product for sale to

  New York consumers on his company’s website and sold the product to New York




                                                13
Case 1:21-cv-22280-BB Document 16 Entered on FLSD Docket 08/17/2021 Page 14 of 18




  consumers, thus invoking the benefits and protections of its laws).

                             FAIR PLAY AND SUBSTANTIAL JUSTICE

       44.        The Court must also determine whether exercising personal jurisdiction over

  Defendants would offend traditional notions of “fair play and substantial justice.” Burger

  King Corp., 471 U.S. at 477. The Court considers the following factors in its analysis:

             a) the burden on the defendant;

             b) the forum’s interest in adjudicating the dispute;

             c) the plaintiff’s interest in obtaining convenient and effective relief; and

             d) the judicial system’sinterest in resolving the dispute. Louis Vuitton, 736 F.3d at

                1358.

             e) The burden is on Defendants to show that asserting jurisdiction over them

                would be unconstitutional. See Diamond Crystal Brands, Inc., 593 F.3d at 1274.

       45.        The defendant is prejudiced in this forum in that his permanent residence is

  thousands of miles away and an ongoing action over the same controversy has been filed

  and is being litigated in a Turkish Court. (Istanbul 13. Asliye Hukuk Mahkemesi (Istanbul

  13th Civil Court Case Nb: 2021/302) This is a brazen attempt to obtain a judgment in the

  US and domesticate that judgment in Turkey over the same controversy. Not only does this

  defy the purpose and intent of fair play and substantial justice but rises to the level of

  vexatious litigation. Litigating the same matter in two Countries simultaneously would

  present such a burden that regardless of the outcome it would be subject to being overturned

  on appeal on that issue alone. Beyond the obvious, the Court has no interest in duplicating

  judicial efforts or foreign countries and the possible ramifications and complications that are

  inherent with conflicting international law. Plaintiffs have not presented the requisite



                                                   14
Case 1:21-cv-22280-BB Document 16 Entered on FLSD Docket 08/17/2021 Page 15 of 18




  “compelling case” that exercising jurisdiction would be constitutionally fair.

       WHEREFORE, Defendant Emre Aksoy, respectfully requests that this Court enter an

       order dismissing this action with prejudice and awarding Defendant prevailing party

       costs and fees as allowable under Florida law and any and all other relief the Court

       deems appropriate.




       FAILURE TO SATISFY CONDITION PRECEDENT PER FLA. STA. 770.01


       46.      Courts have previously ruled that bloggers and other similar social media

  pundits are an alternative medium of news and public comment (Comins v. VanVoorhis, 135

  So. 3d 545). Although the express language of section 770.01 does not limit the type of

  defendant entitled to pre-suit notice, "[e]very Florida court that has considered the question

  has concluded that the pre-suit notice requirement applies only to 'media defendants,' not to

  private individuals." Zelinka v. Americare Healthscan, Inc., 763 So. 2d 1173, 1175 (Fla. 4th

  DCA 2000).

       47.      The "media defendant" issue arises because of the certain language appearing

  in prior decisions of the Florida Supreme Court. In Jews for Jesus, Inc. v. Rapp, 997 So. 2d

  1098, 1112 (Fla. 2008), the court commented that "under Florida's defamation law, a

  prospective plaintiff is required to give a media defendant notice five days before initiating a

  civil action." However, this language does not necessarily mean that only media defendants

  are entitled to pre-suit notice under section 770.01.6

       48.      The latest, and perhaps gravest, challenge to the journalistic establishment is

  the blog. Journalists accuse bloggers of having lowered standards. But their real concern is




                                                 15
Case 1:21-cv-22280-BB Document 16 Entered on FLSD Docket 08/17/2021 Page 16 of 18




  less high-minded - it is the threat that bloggers, who are mostly amateurs, pose to

  professional journalists and their principal employers, the conventional news media. A

  serious newspaper, like The Tampa Bay Times, is a large, hierarchical commercial enterprise

  that interposes layers of review, revision, and correction between the reporter and the

  published report and that to finance its large staff depends on advertising revenues and hence

  on the goodwill of advertisers and (because advertising revenues depend to a great extent on

  circulation) readers. These dependencies constrain a newspaper in a variety of ways. But in

  addition, with its reputation heavily invested inaccuracy, so that every serious error is a

  potential scandal, a newspaper not only has to delay publication of many stories to permit

  adequate checking but also has to institute rules for avoiding error - like requiring more than

  a single source for a story or limiting its reporters' reliance on anonymous sources - that cost

  it many scoops.

       49.      It is hard to dispute that the advent of the internet as a medium and the

  emergence of the internet as a means of free dissemination of news and public comment

  have been transformative. By some accounts, there are in the range of 300 million blogs

  worldwide. The variety and quality of these are such that the word "blog" itself is an evolving

  term and concept. The impact of blogs has been so great that even terms traditionally well-

  defined and understood in journalism are changing as journalists increasingly employ the

  tools and techniques of bloggers — and vice versa. In employing the word "blog," we

  consider a site operated by a single individual or a small group that has primarily an

  informational purpose, most commonly in an area of special interest, knowledge, or

  expertise of the blogger, and which usually provides for public impact or feedback. In that

  sense, it appears clear that many blogs and bloggers will fall within the broad reach of




                                                 16
Case 1:21-cv-22280-BB Document 16 Entered on FLSD Docket 08/17/2021 Page 17 of 18




  "media," and, if accused of defamatory statements, will qualify as a "media defendant" for

  purposes of Florida's defamation law as discussed above. Therefore, those individuals are

  entitled to pre-suit notice as a condition precedent to the suit. (Comins v. VanVoorhis, 135

  So. 3d 545)

       50.       Accordingly, the Defendants' utilization of various internet platforms to

  discriminate information, receive real-time revision and feedback qualifies Defendant as a

  media defendant that would require Plaintiff to provide the required 5-day notice. The

  defendant was only served with this complaint at the airport in Miami when he was on

  vacation visiting family. There was no pre-suit notice given.

         WHEREFORE, Defendant Emre Aksoy, respectfully requests that this Court enter an

  order dismissing this action with prejudice and awarding Defendant prevailing party costs

  and fees as allowable under Florida law and any and all other relief the Court deems

  appropriate.




                                                           /s/ Gautier Kitchen
   ROOK ELIZABETH RINGER, ESQ.                             GAUTIER KITCHEN, ESQ.
   Florida Bar No. 1015698                                 (pro hac vice forthcoming)
   LENTO LAW GROUP, P.A.                                   Florida Bar No.: 0689793
   222 San Marco Ave., Ste. “C”                            THE KITCHEN LAW FIRM
   St. Augustine, FL 32084                                 103 N. Meridian Street
   904.602.9400 (Office)                                   Tallahassee, Florida 32301
   904.299.5400 (Fax)                                      Telephone: (850) 329-6715
   reringer@lentolawgroup.com                              gautier@kitchen-law.com
   Attorney for Plaintiff                                  juditch@kitchen-law.com
                                                           Attorney for Plaintiff



                                               17
Case 1:21-cv-22280-BB Document 16 Entered on FLSD Docket 08/17/2021 Page 18 of 18




                                CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on August 16th, 2021, a true and correct copy hereof

     has been furnished by ECF, and/or certified U.S. Mail to the following counsel:

     ROCHE FREEDMAN LLP
     Devin (Velvel) Freedman,
     Esq.200 S. Biscayne Blvd.
     Suite 5500 Miami, Florida 33131
     Tel: (305) 753-3675
     Email: vel@rcfllp.com

     Kyle Roche (pro hac vice forthcoming)
     Joseph Delich (pro hac vice forthcoming)
     99 Park Avenue, Suite 1910
     New York, NY 10016
     Email: kyle@rcfllp.com
     Email: jdelich@rcfllp.com

                                        Respectfully Submitted,




                                        ROOK ELIZABETH RINGER, ESQ.
                                        LENTO LAW GROUP, P.A.
                                        Attorney for Plaintiff




                                              18
